DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-7 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 8-14 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “memory”, “processor” and instructions provide sufficient structure to perform all claimed limitations.
Claims 15-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacturer claim.
Applicant’s preliminary amendment filed on December 29, 2019 has been entered and made of record.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “performing calculation on the neuron input values based on filters in the RRAM to obtain neuron output values; obtaining backpropagation error values based on the neuron output values and neuron reference output values of the neural network; performing calculation based on kernel values of the RRAM, the neuron input values, the neuron output values, and the backpropagation error values to obtain backpropagation update values of the neural network, wherein the kernel values of the RRAM are matrix values of the filters in the RRAM; comparing the backpropagation update values with a preset threshold; and updating the filters in the RRAM based on the backpropagation update values when the backpropagation update values are greater than the preset threshold.”
Claims 2-7 depend on claim 1 and therefore these claims are also allowed for the same reasons.
Claim 8 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 8 is also allowed for the same reasons as set forth in claim 1 above.
Claims 9-14 depend on claim 8 and therefore these claims are also allowed for the same reasons.
Claim 15 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 15 is also allowed for the same reasons as set forth in claim 1 above.
Claims 16-20 depend on claim 15 and therefore these claims are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snider (U.S. Pat. App. Pub. No. 2013/0132314 Al) teaches neural network (figure 16).
Wang et al. (U.S. Pat. App. Pub. No. 2020/0319998 Al) teaches neural network (figure 1 and para. [0033]) for prolonging memory (para. [0033]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667